DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the “low”, which is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner suggests defining the “low” turbulence as “laminar flow” in the claim, as incorporating those limitations would also support the allowability at least of claim 2 (see below).
Regarding claims 3-6, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO # 2004079099) in view of Ward et al. (U.S. Patent Publication # 2014/0138288), hereinafter, “WO (‘099)” and “Ward”.
With respect to claim 1, WO (‘099) discloses an apparatus (Fig. 1, Page 4) for separating solids and hydrocarbons (“a separation system” having a settle tank 6 (“separation tank”) adapted to receive a mixture of sand (“granules”), contaminants and water therein (Page 4, paragraphs 4 and 5), the settle tank 6 (“separation tank”) having a top opening which receives the contaminated sand via feeding means 11 at top side 8 (Page 4, paragraph 4), and a first discharge means 12 provided for discharging sand having settled during use in settle tank 6 (considered to be consistent with “closeable bottom outlet”, otherwise the sand would just fall out without accumulating), and ducts 21 and 22 that connect to settle tank 6 (“at least one water inlet for feeding water to the separation tank”) (Page 4, paragraph 5); conveyor 3 (“collect subsystem”) for conveying the contaminated sand to settle tank 6 (“separation tank”) (Page 4, Paragraph 4), pumping means 25 (“a pump system”) in fluid communication with the water inlets 24 of the settle tank 6 (Page 4, paragraph 4); wherein the pump system is operated to raise a level of water in the separation tank to skim water with oil out through the top opening of settle tank 6 (“separation tank”) (Page 4, paragraph 5); and wherein the first discharge means 12 (“closeable bottom outlet”) is openable to empty settle tank 6 (“separation tank”) from sand (“granules”) decanted in a bottom of the settle tank (“separation tank”) (Page 4, paragraph 5).
WO (‘099) is silent with respect to plastic litter. 
Ward teaches microplastic particles (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the contaminants of WO (‘099) to include the plastic microparticles of Ward because both references seek to solve the problem of cleaning contaminants from sand on beaches (see Page 4, paragraph 4 of WO (‘099) and Paragraphs [0028, 0036] of Ward), and because Ward teaches that marine microplastics are a major environmental issue for beachfront property and coastal areas, as these microparticles float in ocean water with the tides and are not readily biodegradable (Paragraph [0004]). One of skill in the art would have recognized that microplastic particles as a contaminant of concern in the same application as WO (‘099), and also that the plastic microparticles would float and therefore could be separated with the oil as disclosed by WO (‘099). 
With respect to claim 9, WO (‘099)/Ward discloses discharge means 14 and collecting reservoir 15 (“gutter”) on outer wall of settle tank 6 (“separation tank”) which collects water and oil/plastic microparticles skimmed out of the settle tank 6 (“separation tank”) (Page 4, paragraph 5; Page 7, paragraph 2). 
With respect to claim 10, WO (‘099) discloses a coarse filter 2 which separates bottles from water (Page 4, last paragraph through Page 5, paragraph 2). 
With respect to claim 12, it is submitted that WO (‘099) discloses an open loop pump system as consistent with how that is defined in Paragraph [0035] of the Specification, as the water contained in the mixture is lost to the settle tank, and pumps new water injected via conduit 21 into the sand mixture. 
With respect to claim 14, WO (‘099) teaches a process (Fig. 1; Page 4, paragraphs 4, 5) for separating sand granules from pollutants comprising: supplying settle tank 6 (“a separation tank”) with a mixture of sand granules and pollutants (Page 4, paragraph 4); feeding water into the separation tank via nozzles 24 on settle tank 6 and into the polluted sand via line 21 within mixer 5, the contents of which flows into feeding means 11 into top portion 8 of settle tank 6 (“separation tank”) (Page 4, paragraph 5), discharging (“decanting”) sand granules and floating the oil contaminant (Page 4, Paragraph 5); feeding additional water in the separation tank to skim water with the oil from a top of the separation tank (Page 4, paragraph 5; Page 7, paragraph 2); and outletting granules and water from a bottom of the separation tank via hose 30 and discharge means 12 (Page 4, paragraph 5).
WO (‘099) is silent with respect to plastic litter. 
Ward teaches microplastic particles (Abstract; “plastic littler”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the contaminants of WO (‘099) to include the plastic microparticles of Ward because both references seek to solve the problem of cleaning contaminants from sand on beaches (see Page 4, paragraph 4 of WO (‘099) and Paragraphs [0028, 0036] of Ward), and because Ward teaches that marine microplastics are a major environmental issue for beachfront property and coastal areas, as these microparticles float in ocean water with the tides and are not readily biodegradable (Paragraph [0004]). One of skill in the art would have recognized that microplastic particles as a contaminant of concern in the same application as WO (‘099), and also that the plastic microparticles would float and therefore could be separated with the oil as disclosed by WO (‘099). 
With respect to claim 15, WO (‘099)/Ward discloses a series of nozzles 24 (“at least one water inlet”) which provide a mixing function within settle tank 6 (“turbulent flow inlet”) to cause mixing (“turbulence”) in settle tank 6 (“separation tank”) (Page 6, paragraph 2). 
With respect to claim 16, WO (‘099) discloses measuring, varying, and regulating the flow rate of water through the nozzles to influence the separating process in settle tank 6 (Page 6, paragraph 4; Page 7, paragraph 3). Although “low” turbulence is not disclosed, the Examiner submits that WO (‘099) suggests adjusting the flow to fit the needs of the separation process. Additionally, it is submitted that “low” turbulence is not defined by the Specification or claims. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).
With respect to claim 17, WO (‘099) discloses discharging the sand back to where it came from (“the environment”) (Page 7, Paragraph 1). 
With respect to claim 18, WO (‘099) teaches first, second, and third filtering means which remove various solids fractions prior to the settle tank 6 (Page 5, Paragraphs 2-4), but does not specifically teach filtering after skimming from settle tank 6; however, it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
With respect to claim 19, WO (‘099) teaches conveyor 3 for conveying the polluted sand mixture in air (paragraph spanning Pages 6-7; Fig. 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO # 2004079099) in view of Ward et al. (U.S. Patent Publication # 2014/0138288) as applied to claim 1 above, and further in view of Tuominen et al. (U.S. Patent Publication # 2020/0215551), hereinafter “WO (‘099)”, “Ward”, and “Tuominen”.
With respect to claim 7, WO (‘099)/Ward does not specifically teach a top peripheral edge of the separation tank defines a jagged outline.
Tuominen discloses a flotation unit with jagged top edge (Abstract; Fig. 1A). 
It would have been obvious to add the jagged edge of Tuominen to the settle tank 6 of WO (‘099) because Tuominen discloses that launders 21 and 22 allow for collection of various portions of the floating portions which have been separated via flotation (Paragraph [0026, 0104]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO # 2004079099) in view of Ward et al. (U.S. Patent Publication # 2014/0138288) as applied to claim 1 above, and further in view of Galvan et al. (U.S. Patent # 5693222), hereinafter “WO (‘099)”, “Ward”, and “Galvan”.
With respect to claim 8, WO (‘099)/Ward does not specifically teach the actuated valve as claimed.
Galvan discloses an actuated valve 34 (Column 5, lines 51-58; Fig. 1). 
It would have been obvious to add the actuated valve of Galvan to the settle tank 6 of WO (‘099) because Galvan discloses that the actuated valve is placed at the outlet of a flotation/sedimentation tank and allows for removal of sedimentation within the tank in a controlled manner (Column 11, line 60 through Column 12, line 10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO # 2004079099) in view of Ward et al. (U.S. Patent Publication # 2014/0138288) as applied to claim 1 above, and further in view of Gennaro et al. (EP Patent # 3115118), Ekenback et al. (U.S. Patent # 6306309), and Munisteri et al. (U.S. Patent Publication # 2014/0027386), hereinafter “WO (‘099)”, “Ward”, “Gennaro”, “Ekenback” and “Munisteri”.
With respect to claim 11, WO (‘099) in view of Ward discloses the limitations of claim 1, but does not specifically teach an air conveyor with a suction tool to collect the mixture, a storage tank, or the recited valve. 
Ekenback discloses a suction nozzle (“tool”) which removes a layer of sand from a sand bed (Abstract), while Gennaro discloses a containment tank 21 (Paragraphs [0055, 0057]). Control valves for storage tanks are known (Paragraph [0113] of Munisteri). 
It would have been obvious to add the air conveying device of Ekenback, and storage tank with valve as taught by Gennaro and Munisteri to the system of WO (‘099)/Ward because the ordinary artisan would have looked to the art of sand/beach treatment to determine a method of obtaining the solids from the beach to be treated by the apparatus of (WO (‘099), and the suction nozzle of Ekenback accomplishes transfer of sand mixture (Abstract).  Addition of a storage tank and a valve to control the amount of sand mixture entering the apparatus of WO (‘099) would have been obvious to one of skill in the art, in order to have a place to put the supply of sand mixture and so as not to overload conveyor 3 of WO (‘099), which also supports the obviousness of a control valve, to control the flow of sand mixture to the apparatus of WO (‘099).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO # 2004079099) in view of Ward et al. (U.S. Patent Publication # 2014/0138288) as applied to claim 1 above, and further in view of Ekenback et al. (U.S. Patent # 6306309), hereinafter “WO (‘099)”, “Ward”, and “Ekenback”.
With respect to claim 13, WO (‘099) discloses a “suitable” pumping means 25 (Page 4, paragraph 5), but does not specify a submersible pump. 
Ekenback discloses a submersible pump (Column 2, lines 1-8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the undisclosed pumping means of WO (‘099) with the submersible pump of Ekenback because WO (‘099) teaches that the pumping means should be suitable to the application, and Ekenback discloses that submersible pumps can pump sand (Column 2, lines 1-8). The ordinary artisan would have looked for pumps that can pump sand mixtures based on WO (‘099). 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable, pending any claim objections or rejections under 35 USC 112 set forth above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 2, WO (‘099) discloses a water conduit 21 which injects water into the contaminated sand at a location within mixing unit 5, which serves to dilute the mixture of contaminated sand during mixing, and nozzles 24 also perform a mixing function as consistent with turbulent flow (Page 5, Paragraph 6; Page 6, paragraph 2; Page 7, paragraph 2); therefore, laminar flow is not taught and is in fact discouraged by WO (‘099).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12 August 2020